DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II – claims 7-14 in the reply filed on 08/10/2022 is acknowledged.
	Applicant further elects species (A) c. directed to “A combination thereof”, for
continued examination. Applicant further elects “a fraction of petroleum” as the type of drilling mud of claim 14 , applying each of elected claims 7-14 to these elected species. These elections are made without traverse.
	(A ) For all Groups, the type of tracer functional group:
 		a. Halogen-containing functional group, 
 		b. A substituted heterocyclic aromatic group, 
 		c. A combination thereof

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 recites the limitation "the amount" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim 12, 13 and 14 recites the limitation "the drilling mud" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Collins et al. (US 2017/0088698 A1) (“Collins” herein)

(Claim contains selected species)
.
Claims 7 and 11
Collins discloses an altered drilling mud, comprising: [0051]
 	a base fluid; [0051] and
	a degradable polymeric additive comprises a tracer functional group that is bonded to a base polymeric component by a hydrolysable covalent bond, where the base polymeric component is a polysaccharide and where the tracer functional group is a halogen-containing functional group, and substituted heterocyclic aromatic group, combinations thereof., where the polysaccharide is selected from the group consisting of starch, cellulose, dextran, xanthan gum, and combinations thereof.
 [0015; 0018-022; 0024; 0029] (0029, Incorporated by reference ,US Patent No. 8729253 (Col. 9 l. 23-32) recites “Acylating reagents suitable for use herein can include, but are not limited to, alkyl or aryl carboxylic anhydrides, carboxylic acid halides, and/or carboxylic acid esters containing the above-described alkyl or aryl groups suitable for use in the acyl substituents of the regioselectively substituted cellulose esters described herein. Examples of suitable carboxylic anhydrides include, but are not limited to, acetic anhydride, propionic anhydride, butyric anhydride, and benzoic anhydrides. Examples of carboxylic acid halides include, but are not limited to, acetyl, propionyl, butyryl, and benzoyl chlorides.” 
	Since Collins discloses the same composition comprising a base fluid and a degradable cellulose functional halogen and aromatic group, it would be an altered drilling mud, and a degradable polymeric additive tracer, that is  bonded to a base polymeric  by a hydrolysable covalent bond and functional-halogen group.
	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).
,
Claim 8
Collins discloses the altered drilling mud of claim 7, where the hydrolysable covalent bond is selected from the group consisting of an ester, amide, ether, thioether, or a thioester bond.  [0019-022]

Claim 9
Collins discloses the altered drilling mud of claim 7, where the at least one halogen-containing functional group is derived from a halogenated aromatic compound. [0021; 0029] (0029, Incorporated by reference ,US Patent No. 8729253 (Col. 9 l. 23-32) recites “Acylating reagents suitable for use herein can include, but are not limited to, alkyl or aryl carboxylic anhydrides, carboxylic acid halides, and/or carboxylic acid esters containing the above-described alkyl or aryl groups suitable for use in the acyl substituents of the regioselectively substituted cellulose esters described herein. Examples of suitable carboxylic anhydrides include, but are not limited to, acetic anhydride, propionic anhydride, butyric anhydride, and benzoic anhydrides. Examples of carboxylic acid halides include, but are not limited to, acetyl, propionyl, butyryl, and benzoyl chlorides.” 

Claim 10
Since Collins discloses the same composition comprising a base fluid and a degradable cellulose functional halogen and aromatic group, it would be an altered drilling mud, and a degradable polymeric additive tracer, that is  bonded to a base polymeric  by a hydrolysable covalent bond and functional-halogen group, it would be a 4-chlorobenzoate.
	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 12
Collins discloses the altered drilling mud of claim 7, where the amount of degradable polymeric additive present in the drilling mud is in a range of from about 0.0001 to 5 wt.% (weight percent). [0052] 

Claim 13
Since Collins discloses the same composition comprising a base fluid and a degradable cellulose functional halogen and aromatic group, it would be an altered drilling mud, and a degradable polymeric additive tracer, that is  bonded to a base polymeric  by a hydrolysable covalent bond and functional-halogen group have be a drilling mud that  has a funnel viscosity in a range of from about 40 to 150 seconds.
	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Collins, alone.

Claim 14
Collins discloses the altered drilling mud of claim 7. Collins however does not explicitly disclose, where the base fluid of the drilling mud comprises water, petroleum, or a fraction of petroleum. 
	 The Examiner will take Official Notice and it is well-known in the art of drilling and /or fracturing a wellbore formation that an aqueous or a petroleum based fluid could be used as a base fluid to drill / fracture the wellbore.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Terada et al. (US 4,142,853 A) Process For Improving Cellulose Fiber Properties And For Dyeing The Same teaches A process for improving the properties, particularly the dyeing properties, of cellulose fibers,  Wales et al. (US 2011/0240064 A1) Polymeric Coatings Incorporating Bioactive Enzymes For Cleaning A Surface teaches Disclosed herein are a materials such as a coating, such as an architectural coating or a CARC coating, comprising a lipolytic enzyme or organophosphorous compound degrading enzyme. Also disclosed herein are methods of decontaminating a surface comprising such a material from a chemical substrate of an enzyme such as a lipid or an organophosphorus compound., and Chang et al. (US 2014/0054039 A1) MATERIALS AND METHODS TO PREVENT FLUID LOSS IN SUBTERRANEAN FORMATIONS teaches Methods of preventing fluid loss in a downhole formation may include preparing an emulsion containing: an oleaginous phase; an aqueous phase; one or more fibers; injecting the emulsion into the wellbore; allowing the one or more fibers within the emulsion to seal a permeable interval of the formation. In another aspect, methods of stimulating hydrocarbon production in a wellbore may include: injecting a diverting treatment into a subterranean formation, the diverting treatment containing: a non-oleaginous fluid, an oleaginous fluid, and one or more fibers; injecting a stimulating treatment into the subterranean formation; and stimulating the production of hydrocarbons.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        08/17/2022